Title: From George Washington to Abraham Skinner, 16 April 1781
From: Washington, George
To: Skinner, Abraham


                        
                            Sir,
                            Head Quarters New Windsor April 16. 81
                        
                        By a late resolve of Congress it is become necessary to countermand that part of your last instructions,
                            which directs you to adhere to your proposition concerning General Burgoigne. The enemy having refused to accede to it we
                            are no longer held by our first proposal, and we are not now at liberty to renew it. This is said on the supposition, that
                            my letter to you of the 14th instant arrived in time to prevent your acting upon your last instructions.
                        You are now only to demand of the enemy the payment of the ballance of privates due to us as there mentioned. I
                            am Sir Yr Most Obed. hum. ser.
                        
                            In case there are no other prisoners besides Lt General Burgoigne absent from America on their paroles,
                                you will immediately send on the inclosed letter to Sir Henry Clinton; if there are others, you will immediately
                                return the letter with a list of the persons.
                        
                    